 

 

 

 

 

 

 

KBR

ELECTIVE DEFERRAL PLAN

 

 

 

 

 

 

Restated December 31, 2008

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

I. Definitions and Construction

2

 

1.1                                          
                                          
                                 Definitions

2

 

1.2                                          
                                                              Number and Gender

5

 

1.3                                          
                                          
                                    Headings

5

II. Participation

5

 

2.1                                          
                                          
                               Participation

5

 

2.2                                          
                                        Cessation of Active Participation

6

III. Deferral Account Credits; Investment Elections

6

 

3.1                                          
                                                           Base Salary Deferrals

6

 

3.2                                          
                                            Bonus Compensation Deferrals

7

 

3.3                                                              Long-Term
Incentive Compensation Deferrals

7

 

3.4                                          
                                         Investment of Deferral Accounts

7

IV. Emergency Withdrawals

8

V. Payment of Benefits

9

 

5.1                                          
                                                 Payment Election Generally

9

 

5.2                                          
                                                      Time of Benefit Payment

9

 

5.3                                          
                                                      Form of Benefit Payment

9

 

5.4                                          
                                            Total and Permanent Disability

10

 

5.5                                          
                                          
                                           Death

10

 

5.6                                          
                                                 Designation of Beneficiaries

10

 

5.7                                          
                                             Other Separation from Service

11

 

 

(i)

 



 

--------------------------------------------------------------------------------

 

 

 

5.8                                          
                                                              Payment of
Benefits

11

 

5.9                                          
                                                              Unclaimed Benefits

11

 

5.10                            No Acceleration of Bonus or Long-Term Incentive
Compensation

11

VI. Administration of the Plan

11

 

6.1                                          
                                              Committee Powers and Duties

11

 

6.2                                          
                                                  Self-Interest of Participants

12

 

6.3                                          
                                                                      Claims
Review

12

 

6.4                                          
                                         Employer to Supply Information

13

 

6.5                                          
                                          
                                   Indemnity

13

VII. Administration of Funds

14

 

7.1                                          
                                                            Payment of Expenses

14

 

7.2                                          
                                                              Trust Fund
Property

14

VIII. Nature of the Plan

14

IX. Participating Employers

15

X. Miscellaneous

15

 

10.1                                          
                                              Not Contract of Employment

15

 

10.2                                          
                                        Alienation of Interest Forbidden

16

 

10.3                                          
                                          
                             Withholding

16

 

10.4                                          
                                             Amendment and Termination

16

 

10.5                                          
                                          
                              Severability

16

 

10.6                                          
                                                                  Governing Laws

16

 

10.7                                          
                                                  Section 409A Compliance

16

SCHEDULE A

18

 

 

(ii)

 



 

--------------------------------------------------------------------------------

 

 

APPENDIX A

19

 

III. Grandfathered Plan Account Credits; Investment Elections

20

 

3.1                                          
                                                     Base Salary Deferrals

20

 

3.2                                          
                                     Bonus Compensation Deferrals

20

 

3.3                                                        Long-Term Incentive
Compensation Deferrals

20

 

3.4                                                            Investment of
Grandfathered Plan Accounts

20

 

IV. Withdrawals

21

 

4.1                                          
                                                 Emergency Withdrawals

21

 

4.2                                          
                                       Non-Emergency Withdrawals

21

 

V. Payment of Benefits

22

 

5.1                                          
                                           Payment Election Generally

22

 

5.2                                          
                                                Time of Benefit Payment

23

 

5.3                                          
                                                Form of Benefit Payment

23

 

5.4                                          
                                     Total and Permanent Disability

23

 

5.5                                          
                                          
                                    Death

24

 

5.6                                          
                               Other Termination of Employment

24

 

5.7                                          
                                                        Payment of Benefits

24

 

5.8                        No Acceleration of Bonus or Long-Term Incentive
Compensation

24

 

 

 

(iii)

 



 

--------------------------------------------------------------------------------

KBR ELECTIVE DEFERRAL PLAN

W I T N E S S E T H:

WHEREAS, the Board of Directors of Halliburton Company (“Halliburton”) has
previously adopted the Halliburton Company Elective Deferral Plan, as most
recently amended and restated effective May 1, 2002, for the benefit of its
employees and the employees of its subsidiaries to aid such employees in making
more adequate provision for their retirement; and

WHEREAS, Halliburton plans to take action which will result in KBR, Inc. (the
“Company”) and its subsidiaries ceasing to be a member of the Halliburton
controlled group; and

WHEREAS, Halliburton determined that it would be appropriate and desirable for
Halliburton to separate the business and assets of the Company and its
subsidiaries, from the business and assets of Halliburton and its other
subsidiaries through an initial public offering of the common stock of the
Company; and

WHEREAS, the Company desires to provide benefits for certain of its new
employees including certain current employees who had previously participated in
the HAL Plan, as hereafter defined; and

WHEREAS, pursuant to the terms of the HAL Plan, each Employer thereunder was
liable for the benefits related to its employees, and the Company and the
Employers hereunder desire to continue to provide to such employees an
opportunity to make deferrals of certain amounts, consistent with the provisions
of Section 409A of the Internal Revenue Code of 1986 as amended (the “Code”);
and

WHEREAS, the provisions of the HAL Plan, as amended through the Effective Date,
will remain in effect for all deferrals prior to the Effective Date; and

WHEREAS, the Company desires to preserve the material terms of the HAL Plan as
in effect on December 31, 2004 (the “Grandfathered Plan”) in order that the
Grandfathered Plan qualify as a grandfathered plan for purposes of Section 409A
of the Code; and

WHEREAS, certain provisions applicable solely to the Grandfathered Plan are
preserved in Appendix A, for purposes of determining the terms applicable to
amounts deferred under the Grandfathered Plan, which provisions shall be
substituted for the corresponding provisions contained herein.

NOW THEREFORE, the HAL Plan, including the Grandfathered Plan, is hereby
continued for Eligible Employees with the terms set forth below, and is hereby
renamed the KBR Elective Deferral Plan to read as follows, effective as of the
Effective Date:

 

--------------------------------------------------------------------------------

 

 

I.

 

Definitions and Construction

1.1       Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.

 

(1)  

Act: The Employee Retirement Income Security Act of 1974, as amended.

(2)       Affiliate: Any entity of which an aggregate of 50% or more of the
ownership interest is owned of record or beneficially, directly or indirectly,
by the Company or any other Affiliate.

(3)       Base Salary: The base rate of cash compensation paid by the Employer
to or for the benefit of a Participant for services rendered or labor performed
while a Participant, including base pay a Participant could have received in
cash in lieu of (a) deferrals pursuant to Section 3.1 and (b) contributions made
on his or her behalf to any qualified plan maintained by the Employer or to any
cafeteria plan under Section 125 of the Code maintained by the Employer.

(4)       Bonus Compensation: With respect to any Participant for a Plan Year,
remuneration based on calendar year performance under an annual incentive
compensation plan maintained by the Employer that is payable to the Participant
in cash.

(5)       Credited Investment Return: The hypothetical gain or loss credited to
a Participant’s Deferral Account or Grandfathered Plan Account, as applicable,
pursuant to the applicable provisions of Section 3.4(e) hereof.

 

(6)

Code: The Internal Revenue Code of 1986, as amended.

(7)       Committee: The administrative committee appointed by the Compensation
Committee to administer the Plan.

(8)       Compensation Committee: The Compensation Committee of the Directors.

(9)       Company: KBR, Inc., or, only for amounts deferred under the HAL Plan
and similar purposes, Halliburton Company.

(10)

Deconsolidation Date: The date upon which an event reduces the amount of the
Company stock owned directly or indirectly by Halliburton Company to be less
than the amount required for Halliburton Company to control the Company within
the meaning of Section 1504(a)(2) of the Code.

 

 

2

 



 

--------------------------------------------------------------------------------

 

 

(11)     Deemed Investment Elections: The investment elections described in
Section 3.4 hereof.

(12)     Deferral Account: A memorandum bookkeeping account established on the
records of the Employer for a Participant that is credited with specified
deferrals, and the Credited Investment Return determined in accordance with
Section 3.4(e) of the Plan, made and earned after December 31, 2004. A
Participant shall have a 100% nonforfeitable interest in his or her Deferral
Account at all times.

(13)     Deferral and Investment Election Form: The form or procedure prescribed
by the Committee pursuant to which a Participant elects for a particular Plan
Year (a) the deferral of a portion of his or her Base Salary, Bonus Compensation
and/or Long-Term Incentive Compensation, and (b) one or more Deemed Investment
Options into which amounts to be allocated to his or her Deferral Account in
respect of such deferrals for such Plan Year will be deemed invested.

(14)     Determination Date: The date on which the amount of a Participant’s
Deferral Account or Grandfathered Plan Account is determined as provided in
Section 3.4 hereof, as applicable. The last day of each month shall be a
Determination Date. As of any Determination Date, a Participant’s aggregate
benefit under the Plan shall be equal to the amount credited to his or her
Deferral Account and Grandfathered Plan Account, if applicable, as of such date.

 

(15)

Directors: The Board of Directors of the Company.

(16)

Effective Date: The effective date of this restatement is December 31, 2008. The
original effective date of the Plan is the Deconsolidation Date.

 

(17)

Eligible Employee:

(a)       Any regular Full-Time Active Employee who participates in the HAL Plan
immediately prior to the Effective Date; or

(b)       Any Employee who is (i) a regular Full-Time Active Employee, (ii) paid
in United States dollars and subject to the income tax laws of the United
States, (iii) an officer or member of a select group of highly compensated
employees of the Employer, and (iv) employed on or after the Effective Date.

 

(18)

Employee: Any person employed by the Employer.

(19)     Employer: The Company, each of the entities identified on Schedule A
and each eligible organization designated as an Employer in accordance with the
provisions of Article IX of the Plan.

(20)     Full-Time Active Employee: An Employee whose employment with the
Employer requires, and who regularly and actively performs, 30 or more hours of
service for the Employer each week at a usual place of business of the Employer

 

 

3

 



 

--------------------------------------------------------------------------------

 

 

or at a location to which such Employee is required or permitted to travel on
behalf of the Employer for which such Employee is paid regular compensation.

(21)

Grandfathered Plan: The Halliburton Elective Deferral Plan as in effect on
December 31, 2004, the material terms of which have not been materially modified
(within the meaning of Section 409A) after October 3, 2004, and are preserved
and continued in the Plan as reflected in Appendix A.

(22)     Grandfathered Plan Account: A memorandum bookkeeping account
established on the records of the Employer for a Participant that is credited
with specified deferrals of amounts earned and vested prior to January 1, 2005,
and the Credited Investment Return on such amounts determined in accordance with
Section 3.4(e) of the Grandfathered Plan. A Participant has a 100%
non-forfeitable interest in his or her Grandfathered Plan Account at all times.

(23)

HAL Plan:        The Halliburton Elective Deferral Plan, as amended and restated
effective May 1, 2002 and as subsequently amended with respect to any period up
to the Effective Date.

(24)     Investment Election Change Form: The form or procedure prescribed by
the Committee pursuant to which a Participant may make changes to his or her
Deemed Investment Elections applicable to future allocations to his or her
Deferral Account or Grandfathered Plan Account and/or to his or her current
Deferral Account balance or Grandfathered Plan Account balance.

(25)     Investment Options: One or more alternatives designated from time to
time by the Committee for purposes of crediting earnings or losses to Deferral
Accounts and Grandfathered Plan Accounts.

(26)     Long-Term Incentive Compensation: Awards, other than Bonus Compensation
and Base Salary, earned under such plans or programs as the Compensation
Committee may, from time to time, designate that are payable in cash.

(27)     Participant: Each individual who has been selected for participation in
the Plan and who has become a Participant pursuant to Article II.

(28)     Plan: The KBR Elective Deferral Plan, as amended from time to time,
constituting a continuation of the HAL Plan.

(29)     Plan Year: The twelve consecutive month period commencing January 1 of
each year.

(30)

Retirement: The date the Participant separates from service within the meaning
of Section 409A after attaining age 55 or after the sum of the Participant’s age
and years of service is 70 or greater.

 

 

4

 



 

--------------------------------------------------------------------------------

 

 

(31)     Section 409A: Section 409A of the Code and applicable Treasury
authorities.

 

(32)

Trust: The trust, if any, established under the Trust Agreement.

(33)     Trust Agreement: The agreement, if any, entered into between the
Employer and the Trustee pursuant to Article VIII.

(34)     Trust Fund: The funds and properties, if any, held pursuant to the
provisions of the Trust Agreement, together with all income, profits and
increments thereto.

(35)     Trustee: The trustee or trustees appointed by the Committee who are
qualified and acting under the Trust Agreement at any time.

(36)     Unforeseeable Emergency: A severe financial hardship to the Participant
or beneficiary resulting from an illness or accident of the Participant or
beneficiary, the Participant’s or beneficiary’s spouse or of a dependent (as
defined in Section 152(a) of the Code) of the Participant; loss of the
Participant’s or beneficiary’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant or beneficiary; provided,
however, that such circumstances meet the definition of “unforeseeable
emergency” under Section 409A, related Treasury pronouncements and any successor
thereto.

1.2       Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.

1.3       Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.

II.

 

Participation

2.1       Participation. Participants are all regular Full-Time Active Employees
who participate in the HAL Plan immediately prior to the Effective Date, and
thereafter shall also include those Eligible Employees who are selected by the
Committee, in its sole discretion, as Participants. The Committee shall notify
each Participant of his or her selection as a Participant. Subject to the
provisions of Section 2.2, a Participant shall remain eligible to defer Base
Salary and/or Bonus Compensation hereunder for each Plan Year following his or
her initial year of participation in the Plan.

 

 

5

 



 

--------------------------------------------------------------------------------

 

 

2.2       Cessation of Active Participation. Notwithstanding any provision
herein to the contrary, an individual who has become a Participant in the Plan
shall cease to be entitled to defer Base Salary and/or Bonus Compensation
hereunder effective as of the date he or she ceases to be an Eligible Employee.
Any such Committee action shall be communicated to the affected individual prior
to the effective date of such action.

III.

 

Deferral Account Credits; Investment Elections

 

3.1

Base Salary Deferrals.

(a)       Any Participant may elect to defer receipt of an integral percentage
of from 5% to 75% of his or her Base Salary, in 5% increments, for any Plan
Year. Notwithstanding the foregoing, however, in no event may the deferred
amount under this Section 3.1(a) exceed the percentage of the Participant’s Base
Salary remaining as of the first pay period of the Plan Year after application
of all other amounts withheld from the Participant’s Base Salary for any reason,
including amounts withheld due to tax withholding or pursuant to the
Participant’s elections, as in effect on January 1 of the Plan Year, under any
other plans maintained by the Employer. A Participant’s election to defer
receipt of a percentage of his or her Base Salary for any Plan Year shall be
made on or before the last day of the preceding Plan Year. Notwithstanding the
foregoing, if an individual initially becomes eligible to participate in the
Plan other than on the first day of a Plan Year, such Participant’s election to
defer receipt of a percentage of his or her Base Salary for such Plan Year may
be made no later than 30 days after the date he or she becomes eligible to
participate in the Plan, but such election shall be prospective only. The
reduction in a Participant’s Base Salary pursuant to his or her election shall
be effected by Base Salary reductions as of each payroll period within the
election period. Deferrals of Base Salary under this Plan shall be made before
elective deferrals or contributions of Base Salary under any other plan
maintained by the Employer. Base Salary deferrals made by a Participant shall be
credited to such Participant’s Deferral Account as of the date the Base Salary
deferred would have been received by such Participant had no deferral been made
pursuant to this Section. Except as provided in Paragraph (b) of this Section,
deferral elections for a Plan Year pursuant to this Section shall be
irrevocable.

(b)       If a revocation would not result in taxation under Section 409A, a
Participant shall be permitted to revoke his or her election to defer receipt of
his or her Base Salary under Section 3.1(a) for any Plan Year in the event of an
Unforeseeable Emergency, as determined by the Committee in its sole discretion.
For purposes of the Plan, the decision of the Committee regarding the existence
or nonexistence of an Unforeseeable Emergency of a Participant shall be final
and binding. Further, the Committee shall have the authority to require a
Participant to provide such proof as it deems necessary to establish the
existence and significant nature of the Participant’s Unforeseeable Emergency. A
Participant who is permitted to revoke his or her Base Salary deferral election
during a Plan Year shall not be permitted to resume Base Salary deferrals under
the Plan until the next following Plan Year.

 

 

6

 



 

--------------------------------------------------------------------------------

 

 

3.2       Bonus Compensation Deferrals. Any Participant may elect to defer
receipt of an integral percentage of from 5% to 75% of his or her Bonus
Compensation, in 5% increments, for any Plan Year. A Participant’s election to
defer receipt of a percentage of his or her Bonus Compensation attributable to
services performed in any Plan Year shall be made on or before the last day of
the preceding Plan Year; provided, however, that to the extent Bonus
Compensation satisfies the requirements for performance-based compensation under
Section 409A, the Committee may allow a Participant to make a deferral election
no later than the date that is six months before the end of the performance
period for which the Bonus Compensation is paid. Notwithstanding the foregoing,
if any individual initially becomes eligible to participate in the Plan other
than on the first day of a Plan Year, such Participant’s election to defer
receipt of a percentage of his or her Bonus Compensation for such Plan Year may
be made no later than 30 days after the date he or she becomes eligible to
participate in the Plan, with the Bonus Compensation prorated as provided under
Section 409A. Deferrals of Bonus Compensation under this Plan shall be made
before elective deferrals or contributions of Bonus Compensation under any other
plan maintained by the Employer. Bonus Compensation deferrals made by a
Participant shall be credited to such Participant’s Deferral Account as of the
date the Bonus Compensation deferred would have been received by such
Participant had no deferral been made pursuant to this Section 3.2. Deferral
elections for a Plan Year pursuant to this Section shall be irrevocable.

3.3       Long-Term Incentive Compensation Deferrals. Any Participant may elect
to defer receipt of an integral percentage of from 5% to 75% of his or her
Long-Term Incentive Compensation, in 5% increments, payable in any Plan Year. A
Participant’s election to defer receipt of a percentage of his or her Long-Term
Incentive Compensation payable with respect to any performance cycle shall be
made on or before the date that is six months prior to the end of such
performance cycle. Long-Term Incentive Compensation deferrals made by a
Participant shall be credited to such Participant’s Deferral Account as of the
date the Long-Term Incentive Compensation deferred would have been received by
such Participant had no deferral been made pursuant to this Section 3.3.
Deferral elections pursuant to this Section shall be irrevocable.

 

3.4

Investment of Deferral Accounts.

(a)       As of any Determination Date, each Participant’s Deferral Account
shall consist of the balance of the Participant’s Deferral Account as of the
immediately preceding Determination Date adjusted for:

 

(1)

additional deferrals pursuant to Sections 3.1, 3.2 and/or 3.3;

 

(2)

distributions (if any); and

 

(3)

the appropriate Credited Investment Return.

All adjustments will be recorded to the Participants’ Deferral Accounts as of
each Determination Date.

 

 

7

 



 

--------------------------------------------------------------------------------

 

 

(b)       The Committee shall designate from time to time one or more Investment
Options in which the Deferral Accounts may be deemed invested. The Committee
shall have the sole discretion to determine the number of Investment Options to
be designated hereunder and the nature of the Investment Options and may change
or eliminate any of the Investment Options from time to time. In the event of
such change or elimination, the Committee shall give each Participant timely
notice and opportunity to make a new election. No such change or elimination of
any Investment Options shall be considered to be an amendment to the Plan
pursuant to Section 10.4. A Participant may request that his or her Deferral
Account be allocated among the deemed Investment Options. If a Participant fails
to make an election, his or her Deferral Account shall be invested in a single
fund selected by the Committee.

(c)       A Participant shall, in connection with his or her election to defer
Base Salary, Bonus Compensation and/or Long-Term Incentive Compensation for a
particular Plan Year, elect one or more Investment Options into which amounts to
be allocated to his or her Deferral Account in respect of deferrals for such
Plan Year shall be deemed invested by submitting on or before the last day of
the preceding Plan Year a Deferral and Investment Election Form in accordance
with the procedures prescribed by the Committee.

(d)       A Participant may request a change to his or her Deemed Investment
Elections for future amounts allocated to his or her Deferral Account and
amounts already allocated to his or her Deferral Account. Any such change shall
be made by filing with the Committee an Investment Election Change Form. The
Committee shall establish procedures relating to changes in Deemed Investment
Elections, which may include limiting the percentage, amount and frequency of
such changes and specifying the effective date for any such changes.

(e)       Each Participant’s Deferral Account shall be credited monthly with the
Credited Investment Return attributable to his or her Deferral Account. The
Credited Investment Return is the amount that the Participant’s Deferral Account
would have earned if the amounts credited to the Deferral Account had, in fact,
been invested in accordance with the Participant’s Deemed Investment Elections.

IV.

 

Emergency Withdrawals

Participants shall be permitted to make withdrawals from the Plan, without
penalty, only in the event of an Unforeseeable Emergency, as determined by the
Committee in its sole discretion. No withdrawal shall be allowed to the extent
that such Unforeseeable Emergency is or may be relieved (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (c) by cessation of Base Salary
deferrals under the Plan pursuant to Section 3.1(b). Further, the Committee
shall permit a Participant to withdraw only the amount it

 

 

8

 



 

--------------------------------------------------------------------------------

 

 

determines, in its sole discretion, to be reasonably needed to satisfy the
Unforeseeable Emergency.

V.

 

Payment of Benefits

5.1       Payment Election Generally. In conjunction with each deferral election
made by a Participant pursuant to Article III for a Plan Year, such Participant
shall elect, subject to Sections 5.4, 5.5 and 5.7, the time and the form of
payment with respect to such deferral and the Credited Investment Returns
attributable thereto.

5.2       Time of Benefit Payment(a)   . With respect to each deferral election
made by a Participant pursuant to Article III, such Participant shall elect to
commence payment of such deferral, and the Credited Investment Returns
attributable thereto on one of the following dates:

 

(a)

Retirement; or

(b)       On a specific future month and year, but not earlier than five years
from the date of the deferral if the Participant has not attained age fifty-five
at the time of the deferral or one year from the date of the deferral if the
Participant has attained age fifty-five at the time of the deferral, and not
later than the first day of the year in which the Participant attains age
seventy.

In the case of a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, any payments payable as a result of the Employee’s
termination of employment (other than death or disability (as defined under
Section 409A)) shall not be payable before the earlier of (i) the date that is
six months after the Employee’s termination of employment, (ii) the date of the
Employee’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A. For purposes of the Plan, a Participant shall be a
“specified employee” for the twelve-month period beginning on April 1 of a Plan
Year if the Participant is a “key employee” as defined in Section 416(i) of the
Code (without regard to Section 416(i)(5) of the Code) as of December 31 of the
preceding Plan Year.

 

5.3       Form of Benefit Payment. With respect to each deferral election made
by a Participant pursuant to Article III, such Participant shall elect the form
of payment with respect to such deferral and the Credited Investment Returns
attributable thereto from one of the following forms:

 

(a)

A lump sum; or

 

(b)

Annual installment payments for a period not to exceed ten years.

 

 

9

 



 

--------------------------------------------------------------------------------

 

 

Annual installment payments shall be paid on or before the last business day of
January of each Plan Year. Each installment payment shall be determined by
multiplying the deferral and the Credited Investment Returns attributable
thereto at the time of the payment by a fraction, the numerator of which is one
and the denominator of which is the number of remaining installment payments to
be made to Participant.

Notwithstanding any provision of the Plan to the contrary, in the event the
amount credited to a Participant’s Deferral Account does not exceed the limit
under Section 402(g) of the Code, the Deferral Account shall be paid only in the
form of a lump sum. The provisions of this paragraph shall only apply if and to
the extent permitted under Section 409A.

5.4       Total and Permanent Disability. If a Participant becomes totally and
permanently disabled while employed by the Employer, payment of the amounts
credited to such Participant’s Deferral Account shall commence on the first
business day of the second calendar quarter following the date the Committee
makes a determination that the Participant is totally and permanently disabled,
in the form of payment determined in accordance with Section 5.3. The above
notwithstanding, if such Participant is already receiving payments pursuant to
Section 5.2(b) and Section 5.3(b), such payments shall continue. For purposes of
the Plan, a Participant shall be considered totally and permanently disabled if
the Committee determines, based on a written medical opinion (unless waived by
the Committee as unnecessary), that such Participant is disabled within the
meaning of Section 409A(a)(2)(C) of the Code.

5.5       Death. In the event of a Participant’s death at a time when amounts
are credited to such Participant’s Deferral Account, such amounts shall be paid
to such Participant’s designated beneficiary or beneficiaries in a lump sum
within 74 days after the Participant’s death.

 

5.6

Designation of Beneficiaries.

(a)       Each Participant shall have the right to designate the beneficiary or
beneficiaries to receive payment of his or her benefit in the event of his or
her death. Each such designation shall be made by executing and submitting the
beneficiary designation form prescribed by the Committee. Any such designation
may be changed at any time by execution of a new designation in accordance with
this Section.

(b)       If no such designation is on file with the Committee at the time of
the death of the Participant or such designation is not effective for any reason
as determined by the Committee, then the designated beneficiary or beneficiaries
to receive such benefit shall be as follows:

 

(1)

If a Participant leaves a surviving spouse, his or her benefit shall be paid to
such surviving spouse.

 

(2)

If a Participant leaves no surviving spouse, his or her benefit shall be paid to
such Participant’s executor or administrator, or to his or

 

 

10

 



 

--------------------------------------------------------------------------------

 

 

her heirs at law if there is no administration of such Participant’s estate.

5.7       Other Separation from Service. Subject to the provisions of Section
5.2, if a Participant has a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code before Retirement for a reason other than
total and permanent disability or death, the amounts credited to such
Participant’s Deferral Account shall be paid to the Participant in a lump sum
sixty days after the Participant’s date of separation from service. For purposes
of this Section, transfers of employment between and among the Company and any
of its Affiliates shall not be considered a separation from service.

5.8       Payment of Benefits. To the extent the Trust Fund, if any, has
sufficient assets, the Trustee shall pay benefits to Participants or their
beneficiaries, except to the extent the Employer pays the benefits directly and
provides adequate evidence of such payment to the Trustee. To the extent the
Trustee does not or cannot pay benefits out of the Trust Fund, the benefits
shall be paid by the Employer. Any benefit payments made to a Participant or for
his or her benefit pursuant to any provision of the Plan shall be debited to
such Participant’s Deferral Account or Grandfathered Plan Account, as
applicable. All benefit payments shall be made in cash to the fullest extent
practicable.

5.9       Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant, if the Committee is unable to locate the Participant or beneficiary
to whom such benefit is payable, upon the Committee’s determination thereof,
such benefit shall be forfeited to the Employer. Notwithstanding the foregoing,
if subsequent to any such forfeiture the Participant or beneficiary to whom such
benefit is payable makes a valid claim for such benefit, such forfeited benefit
shall be paid by the Employer or restored to the Plan by the Employer.

5.10     No Acceleration of Bonus or Long-Term Incentive Compensation. The time
of payment of any Bonus Compensation or Long-Term Incentive Compensation that
the Participant has elected to defer but that has not yet been credited to the
Participant’s Deferral Account because it is not yet payable without regard to
the deferral shall not be accelerated as a result of the provisions of this
Article. If, pursuant to the provisions of this Article, payment of such Bonus
Compensation or Long-Term Incentive Compensation would no longer be deferred at
the time it becomes payable, such Bonus Compensation or Long-Term Incentive
Compensation shall be paid to the Participant as soon as practicable following
the date it would have been payable had the Participant not made a deferral
election.

VI.

 

Administration of the Plan

6.1       Committee Powers and Duties. The general administration of the Plan
shall be vested in the Committee. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all

 

 

11

 



 

--------------------------------------------------------------------------------

 

 

powers necessary to accomplish these purposes, including, but not by way of
limitation, the right, power, authority, and duty:

(a)       To make rules, regulations, procedures and bylaws for the
administration of the Plan that are not inconsistent with the terms and
provisions hereof, and to enforce the terms of the Plan and the rules and
regulations promulgated thereunder by the Committee;

(b)       To designate, change and eliminate Investment Options in which
Deferral Accounts and Grandfathered Plan Accounts may be deemed invested and to
establish procedures relating to elections of Investment Options by
Participants;

(c)       To construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;

(d)       To correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

(e)       To employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;

 

(f)

To determine in its discretion all questions relating to eligibility;

(g)       To determine whether and when a Participant has incurred a separation
from service with the Employer, and the reason for such separation;

(h)       To make a determination in its discretion as to the right of any
person to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder; and

(i)        To receive and review reports from the Trustee as to the financial
condition of the Trust Fund, if any, including its receipts and disbursements.

6.2       Self-Interest of Participants. No member of the Committee shall have
any right to vote or decide upon any matter relating solely to himself under the
Plan (including, without limitation, Committee decisions under Article II) or to
vote in any case in which his or her individual right to claim any benefit under
the Plan is particularly involved. In any case in which a Committee member is so
disqualified to act and the remaining members cannot agree, the Compensation
Committee shall appoint a temporary substitute member to exercise all the powers
of the disqualified member concerning the matter in which he or she is
disqualified.

6.3       Claims Review. In any case in which a claim for Plan benefits of a
Participant or beneficiary is denied or modified, the Committee shall furnish
written notice to the claimant within ninety days (or within 180 days if
additional information requested by the Committee necessitates an extension of
the ninety-day period), which notice shall:

 

 

12

 



 

--------------------------------------------------------------------------------

 

 

 

(a)

State the specific reason or reasons for the denial or modification;

(b)       Provide specific reference to pertinent Plan provisions on which the
denial or modification is based;

(c)       Provide a description of any additional material or information
necessary for the Participant, his or her beneficiary, or representative to
perfect the claim and an explanation of why such material or information is
necessary; and

 

(d)

Explain the Plan’s claim review procedure as contained herein.

In the event a claim for Plan benefits is denied or modified, if the
Participant, his or her beneficiary, or a representative of such Participant or
beneficiary desires to have such denial or modification reviewed, he or she
must, within sixty days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. In connection with such request, the Participant, his or her
beneficiary, or the representative of such Participant or beneficiary may review
any pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within sixty days following such request
for review the Committee shall, after providing a full and fair review, render
its final decision in writing to the Participant, his or her beneficiary or the
representative of such Participant or beneficiary stating specific reasons for
such decision and making specific references to pertinent Plan provisions upon
which the decision is based. If special circumstances require an extension of
such sixty-day period, the Committee’s decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review.
If an extension of time for review is required, written notice of the extension
shall be furnished to the Participant, beneficiary, or the representative of
such Participant or beneficiary prior to the commencement of the extension
period.

6.4       Employer to Supply Information. The Employer shall supply full and
timely information to the Committee, including, but not limited to, information
relating to each Participant’s compensation, age, retirement, death, or other
cause of separation from service to the Employer and such other pertinent facts
as the Committee may require. The Employer shall advise the Trustee, if any, of
such of the foregoing facts as are deemed necessary for the Trustee to carry out
the Trustee’s duties under the Plan and the Trust Agreement. When making a
determination in connection with the Plan, the Committee shall be entitled to
rely upon the aforesaid information furnished by the Employer.

6.5       Indemnity. The Company shall indemnify and hold harmless each member
of the Committee against any and all expenses and liabilities arising out of his
or her administrative functions or fiduciary responsibilities, including any
expenses and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s own gross negligence or willful misconduct.
Expenses against which such member shall be indemnified hereunder shall include,
without limitation, the amounts of any settlement or

 

 

13

 



 

--------------------------------------------------------------------------------

 

 

judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.

VII.

 

Administration of Funds

7.1       Payment of Expenses. All expenses incident to the administration of
the Plan and Trust, including but not limited to, legal, accounting, Trustee
fees, and expenses of the Committee, may be paid by the Employer and, if not
paid by the Employer, shall be paid by the Trustee from the Trust Fund, if any.

7.2       Trust Fund Property. All income, profits, recoveries, contributions,
forfeitures and any and all moneys, securities and properties of any kind at any
time received or held by the Trustee, if any, shall be held for investment
purposes as a commingled Trust Fund pursuant to the terms of the Trust
Agreement. The Committee shall maintain one or more Deferral Accounts and/or
Grandfathered Plan Accounts, as necessary, in the name of each Participant, but
the maintenance of any such account designated as the account of a Participant
shall not mean that such Participant shall have a greater or lesser interest
than that due him or her by operation of the Plan and shall not be considered as
segregating any funds or property from any other funds or property contained in
the commingled fund. No Participant shall have any title to any specific asset
in the Trust Fund, if any.

VIII.

 

Nature of the Plan

The Employer intends and desires by the adoption of the Plan to recognize the
value to the Employer of the past and present services of employees covered by
the Plan and to encourage and assure their continued service with the Employer
by making more adequate provision for their future retirement security. The Plan
is intended to constitute an unfunded, unsecured plan of deferred compensation
for a select group of management or highly compensated employees of the
Employer. Plan benefits herein provided are to be paid out of the Employer’s
general assets. The Plan constitutes a mere promise by the Employers to make
benefit payments in the future and Participants have the status of general
unsecured creditors of the Employers. Nevertheless, subject to the terms hereof
and of the Trust Agreement, if any, the Employers, or the Company on behalf of
the Employers, may transfer money or other property to the Trustee and the
Trustee shall pay Plan benefits to Participants and their beneficiaries out of
the Trust Fund.

The Committee, in its sole discretion, may establish the Trust and direct the
Employers to enter into the Trust Agreement and adopt the Trust for purposes of
the Plan. In such event, the Employers shall remain the owner of all assets in
the Trust Fund and the assets shall be subject to the claims of each Employer’s
creditors if such Employer ever becomes insolvent. For purposes hereof, an
Employer shall be considered “insolvent” if (a) the Employer is unable to pay
its debts as they become due, or (b) the Employer is subject to a pending
proceeding as a debtor under the United States

 

 

14

 



 

--------------------------------------------------------------------------------

 

 

Bankruptcy Code (or any successor federal statute). The chief executive officer
of the Employer and its board of directors shall have the duty to inform the
Trustee in writing if the Employer becomes insolvent. Such notice given under
the preceding sentence by any party shall satisfy all of the parties’ duty to
give notice. When so informed, the Trustee shall suspend payments to the
Participants and hold the assets for the benefit of the Employer’s general
creditors. If the Trustee receives a written allegation that the Employer is
insolvent, the Trustee shall suspend payments to the Participants and hold the
Trust Fund for the benefit of the Employer’s general creditors, and shall
determine within the period specified in the Trust Agreement whether the
Employer is insolvent. If the Trustee determines that the Employer is not
insolvent, the Trustee shall resume payments to the Participants. No Participant
or beneficiary shall have any preferred claim to, or any beneficial ownership
interest in, any assets of the Trust Fund.

IX.

 

Participating Employers

The Committee may designate any entity or organization eligible by law to
participate in this Plan as an Employer by written instrument delivered to the
Secretary of the Company and the designated Employer. Such written instrument
shall specify the effective date of such designated participation, may
incorporate specific provisions relating to the operation of the Plan which
apply to the designated Employer only and shall become, as to such designated
Employer and its employees, a part of the Plan. Each designated Employer shall
be conclusively presumed to have consented to its designation and to have agreed
to be bound by the terms of the Plan and any and all amendments thereto upon its
submission of information to the Committee required by the terms of or with
respect to the Plan; provided, however, that the terms of the Plan may be
modified so as to increase the obligations of an Employer only with the consent
of such Employer, which consent shall be conclusively presumed to have been
given by such Employer upon its submission of any information to the Committee
required by the terms of or with respect to the Plan. Except as modified by the
Committee in its written instrument, the provisions of this Plan shall be
applicable with respect to each Employer separately, and amounts payable
hereunder shall be paid by the Employer which employs the particular
Participant, if not paid from the Trust Fund.

X.

 

Miscellaneous

10.1     Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Employer and any person or to
be consideration for the employment of any person. Nothing herein contained
shall be deemed to give any person the right to be retained in the employ of the
Employer or to restrict the right of the Employer to discharge any person at any
time nor shall the Plan be deemed to give the Employer the right to require any
person to remain in the employ of the Employer or to restrict any person’s right
to terminate his or her employment at any time.

 

 

15

 



 

--------------------------------------------------------------------------------

 

 

10.2     Alienation of Interest Forbidden. Except as hereinafter provided, the
interest of a Participant or his or her beneficiary or beneficiaries hereunder
may not be sold, transferred, assigned, or encumbered in any manner, either
voluntarily or involuntarily, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be null and void;
neither shall the benefits hereunder be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person to whom such benefits
or funds are payable, nor shall they be an asset in bankruptcy or subject to
garnishment, attachment or other legal or equitable proceedings. Plan provisions
to the contrary notwithstanding, the Committee shall comply with the terms and
provisions of an order that satisfies the requirements for a “qualified domestic
relations order” as such term is defined in Section 206(d)(3)(B) of the Act,
including an order that requires distributions to an alternate payee prior to a
Participant’s “earliest retirement age” as such term is defined in Section
206(d)(3)(E)(ii) of the Act.

10.3     Withholding. All deferrals and payments provided for hereunder shall be
subject to applicable withholding and other deductions as shall be required of
the Employer under any applicable local, state or federal law.

10.4     Amendment and Termination. The Compensation Committee may from time to
time, in its discretion, amend, in whole or in part, any or all of the
provisions of the Plan; provided, however, that no amendment may be made that
would impair the rights of a Participant with respect to amounts already
allocated to his or her Deferral Account and Grandfathered Plan Account, as
applicable. The Compensation Committee may terminate the Plan at any time. In
the event that the Plan is terminated, the balance in a Participant’s Deferral
Account and Grandfathered Plan Account shall be paid to such Participant or his
or her designated beneficiary in a single lump sum payment of cash in full
satisfaction of all of such Participant’s or beneficiary’s benefits hereunder if
such distribution is permitted under Section 409A. Any such amendment to or
termination of the Plan shall be in writing and signed by a member of the
Compensation Committee. Notwithstanding the above, any action taken under this
Section is subject to the limitations provided in Appendix A.

10.5     Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

10.6     Governing Laws. All provisions of the Plan shall be construed in
accordance with the laws of Texas except to the extent preempted by federal law.

10.7     Section 409A Compliance. It is intended that the provisions of this
Plan satisfy the requirements of Section 409A and that the Plan be operated in a
manner consistent with such requirements to the extent applicable. Therefore,
the Committee may make adjustments to the Plan and may construe the provisions
of the Plan in accordance with the requirements of Section 409A.

 

 

16

 



 

--------------------------------------------------------------------------------

 

 

This restatement of the Plan shall be effective from the Effective Date and the
Plan shall continue in force during subsequent years unless amended or revoked
by action of the Compensation Committee.

KBR, INC.

 

 

 

By:

 

 

 

 

 

17

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

KBR Technical Services, Inc.

 

Kellogg Brown & Root LLC

 

KBR, Inc.

 

BE&K, Inc. and its subsidiaries

APPENDIX A



 

18

 



 

--------------------------------------------------------------------------------

 

 

 

The Grandfathered Plan contains the provisions governing the deferrals of
accounts earned and vested by Eligible Employees on or before December 31, 2004.
This Appendix A preserves the material terms of the Grandfathered Plan as in
effect on December 31, 2004, and is intended to satisfy the requirements of
Section 409A as to grandfathered amounts. The provisions of this Appendix A
shall apply to, and be effective only with respect to, the deferral of earned
and vested amounts under the Grandfathered Plan before January 1, 2005, and the
Credited Investment Return on such deferrals credited at any time. The Plan
provides for separate accounting of such amounts deferred, earned, and vested
before January 1, 2005, and the Credited Investment Return thereon.

No amendment to the Plan shall be deemed to amend this Appendix A and the
relevant provisions of the Plan in effect prior to such amendment unless
otherwise specifically set forth therein. Pursuant to Section 1.409A-6(a)(4) of
the Proposed Treasury Regulations, a modification is material “if a benefit or
right existing as of October 3, 2004 is materially enhanced or a new material
benefit or right is added....” Section 5.8 of the Grandfathered Plan was removed
because that section does not relate to the Company or to the rights of Eligible
Employees under the Plan. The removal of Section 5.8, below, is hereunder
intended to be in good faith compliance with Section 409A, and is not intended
to materially modify the benefits existing as of October 3, 2004 under the
Grandfathered Plan.

The provisions of the Plan applicable to the Grandfathered Plan Accounts shall
be administered in a manner consistent with the Grandfathered Plan and Appendix
A. Wherever the Plan has added, changed, or otherwise altered any terms of the
Grandfathered Plan that were in effect on December 31, 2004, in a manner that
would constitute a material modification, as described above, such changes will
be disregarded in the administration of the Grandfathered Plan Accounts herein.

APPLICABLE GRANDFATHERED PLAN TERMS

With respect to the deferral of amounts earned and vested prior to January 1,
2005, and the Credited Investment Return on such deferrals credited at any time,
the following definitions and Articles in this Appendix A shall be substituted
for the corresponding definitions and Articles of the Plan:

Retirement: The date the Participant retires in accordance with the terms of his
or her Employer’s retirement policy as in effect at that time.

Unforeseeable Emergency: A severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in Section 152(a) of the Code) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. For

 

 

19

 



 

--------------------------------------------------------------------------------

 

 

purposes of the Grandfathered Plan, the decision of the Committee regarding the
existence or nonexistence of an Unforeseeable Emergency of a Participant shall
be final and binding. Further, the Committee shall have the authority to require
a Participant to provide such proof as it deems necessary to establish the
existence and significant nature of the Participant’s Unforeseeable Emergency.

III.

 

Grandfathered Plan Account Credits; Investment Elections

3.1       Base Salary Deferrals. Effective from and after January 1, 2005, no
deferrals of Base Salary shall be credited to a Participant’s Grandfathered Plan
Account.

3.2       Bonus Compensation Deferrals. Effective from and after January 1,
2005, no deferrals of Bonus Compensation shall be credited to a Participant’s
Grandfathered Plan Account.

3.3       Long-Term Incentive Compensation Deferrals. Effective from and after
January 1, 2005, no deferrals of Long-Term Incentive Compensation shall be
credited to a Participant’s Grandfathered Plan Account.

 

3.4

Investment of Grandfathered Plan Accounts.

(a)       As of any Determination Date, each Participant’s Grandfathered Plan
Account shall consist of the balance of the Participant’s Grandfathered Plan
Account as of the immediately preceding Determination Date adjusted for:

 

(1)

distributions (if any); and

 

(2)

the appropriate Credited Investment Return.

All adjustments will be recorded to the Participants’ Grandfathered Plan
Accounts as of each Determination Date.

(b)       The Committee shall designate from time to time one or more Investment
Options in which the Grandfathered Plan Accounts may be deemed invested. The
Committee shall have the sole discretion to determine the number of Investment
Options to be designated hereunder and the nature of the Investment Options and
may change or eliminate any of the Investment Options from time to time. In the
event of such change or elimination, the Committee shall give each Participant
timely notice and opportunity to make a new election. No such change or
elimination of any Investment Options shall be considered to be an amendment to
the Plan pursuant to Section 10.4. A Participant may request that his or her
Grandfathered Plan Account be allocated among the deemed Investment Options. If
a Participant fails to make an election, his or her Grandfathered Plan Account
shall be invested in a single fund selected by the Committee.

(c)       Except as changed under Section 3.4(d), the Participant’s Deemed
Investment Elections designated in the Participant’s initial deferral election
shall remain

 

 

20

 



 

--------------------------------------------------------------------------------

 

 

in effect with respect to his or her Grandfathered Plan Account and any
additional amounts credited thereto.

(d)       A Participant may request a change to his or her Deemed Investment
Elections for future amounts allocated to his or her Grandfathered Plan Account
and amounts already allocated to his or her Grandfathered Plan Account. Any such
change shall be made by filing with the Committee an Investment Election Change
Form. The Committee shall establish procedures relating to changes in Deemed
Investment Elections, which may include limiting the percentage, amount and
frequency of such changes and specifying the effective date for any such
changes.

(e)       Each Participant’s Grandfathered Plan Account shall be credited
monthly with the Credited Investment Return attributable to his or her
Grandfathered Plan Account. The Credited Investment Return is the amount that
the Participant’s Grandfathered Plan Account would have earned if the amounts
credited to the Grandfathered Plan Account had, in fact, been invested in
accordance with the Participant’s Deemed Investment Elections.

IV.

 

Withdrawals

4.1       Emergency Withdrawals. Participants shall be permitted to make
withdrawals from the Grandfathered Plan Account, without penalty, only in the
event of an Unforeseeable Emergency, as determined by the Committee in its sole
discretion. No withdrawal shall be allowed to the extent that such Unforeseeable
Emergency is or may be relieved (a) through reimbursement or compensation by
insurance or otherwise or (b) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship. Further, the Committee shall permit a Participant to withdraw only the
amount it determines, in its sole discretion, to be reasonably needed to satisfy
the Unforeseeable Emergency.

4.2       Non-Emergency Withdrawals. A Participant may make withdrawals from his
or her Grandfathered Plan Accounts at any time for reasons other than an
Unforeseeable Emergency, subject to the following:

 

(a)

the minimum amount that may be withdrawn is $5,000;

 

(b)

only one such withdrawal may be made during any Plan Year;

(c)       the withdrawal shall be in cash in a lump sum and taken from the
Grandfathered Plan Accounts and Investment Options designated by the
Participant;

(d)       the withdrawal must be designated in a whole percentage or a whole
dollar amount; and

 

 

21

 



 

--------------------------------------------------------------------------------

 

 

(e)       upon such withdrawal, a portion of the Participant’s Grandfathered
Plan Account balance shall be forfeited based on the amount withdrawn from the
Grandfathered Plan, determined as follows:

 

 

With Respect to the Amount
Withdrawn from the Following
Percentiles of the Grandfathered Plan

Percentage of Amount
Withdrawn from the Percentile to be
Forfeited from the Grandfathered Plan

First 50%

10%

Second 50%

25%

 

 

The withdrawal amount shall be reduced to the extent necessary for the sum of
the amount of the withdrawal and the forfeiture not to exceed 100% of the
Participant’s Grandfathered Plan Account balance.

Notwithstanding the foregoing, if such a withdrawal is made on or within one
year following a Corporate Change (as defined below), the amount of the
Participant’s Grandfathered Plan Accounts forfeited upon such withdrawal shall
be equal to 10% of the amount of such withdrawal. A Corporate Change means one
of the following events occurs: (i) the merger, consolidation or other
reorganization of the Company in which the outstanding common stock of the
Company is converted into or exchanged for a different class of securities of
the Company, a class of securities of any other issuer (except a direct or
indirect wholly owned subsidiary of the Company), cash or other property; (ii)
the sale, lease or exchange of all or substantially all of the assets of the
Company to any other corporation or entity (except a direct or indirect wholly
owned subsidiary of the Company); (iii) the adoption of the stockholders of the
Company of a plan of liquidation and dissolution; (iv) the acquisition (other
than any acquisition pursuant to any other clause of this definition) by any
person or entity, including, without limitation, a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, of beneficial
ownership, as contemplated by such Section, of more than twenty percent (based
on voting power) of the Company’s outstanding capital stock; or (v) as a result
of or in connection with a contested election of members of the board of
directors of the Company, the persons who were directors before such election
shall cease to constitute a majority of the directors of the Company.

Withdrawals shall be paid as soon as reasonably practicable following the
Participant’s request, which must be in such form or manner as the Company may
prescribe from time to time.

V.

 

Payment of Benefits

5.1       Payment Election Generally. Pursuant to Article III hereof, no
additional deferrals are allowed under the Grandfathered Plan.

 

 

22

 



 

--------------------------------------------------------------------------------

 

 

5.2       Time of Benefit Payment. With respect to each deferral election made
by a Participant pursuant to Article III, such Participant shall elect to
commence payment of such deferral and the Credited Investment Returns
attributable thereto on one of the following dates:

 

(a)

Retirement; or

(b)       A specific future month and year, but not earlier than five years from
the date of the deferral if the Participant has not attained age fifty-five at
the time of the deferral or one year from the date of the deferral if the
Participant has attained age fifty-five at the time of the deferral, and not
later than the first day of the year in which the Participant attains age
seventy.

5.3       Form of Benefit Payment. With respect to each deferral election made
by a Participant pursuant to Article III, such Participant shall elect the form
of payment with respect to such deferral and the Credited Investment Returns
attributable thereto from one of the following forms:

 

(a)

A lump sum; or

 

(b)

Installment payments for a period not to exceed ten years.

Installment payments shall be paid annually on or before the last business day
of January of each Plan Year; provided however, that not later than sixty days
prior to the date payment is to commence, a Participant may elect to have his or
her installment payments paid quarterly on the first business day of each
calendar quarter. Each installment payment shall be determined by multiplying
the deferral and the Credited Investment Returns attributable thereto at the
time of the payment by a fraction, the numerator of which is one and the
denominator of which is the number of remaining installment payments to be made
to Participant.

In the event the aggregate amount credited to a Participant’s Deferral Account
and Grandfathered Plan Account does not exceed $50,000, the Committee may, in
its sole discretion, pay the Grandfathered Plan Account in the form of a lump
sum.

5.4       Total and Permanent Disability. If a Participant becomes totally and
permanently disabled while employed by the Employer, payment of the amounts
credited to such Participant’s Grandfathered Plan Account shall commence on the
first business day of the second calendar quarter following the date the
Committee makes a determination that the Participant is totally and permanently
disabled, in the form of payment determined in accordance with Section 5.3. The
above notwithstanding, if such Participant is already receiving payments
pursuant to Section 5.2(b) and Section 5.3(b), such payments shall continue. For
purposes of the Plan, a Participant shall be considered totally and permanently
disabled if the Committee determines, based on a written medical opinion (unless
waived by the Committee as unnecessary), that such Participant is permanently
incapable of performing his or her job for physical or mental reasons.

5.5       Death. In the event of a Participant’s death at a time when amounts
are credited to such Participant’s Grandfathered Plan Account, such amounts
shall be paid to such Participant’s designated beneficiary or beneficiaries in
five annual installments commencing as soon as administratively feasible after
such Participant’s date of death. However, the Participant’s designated
beneficiary or beneficiaries may request a lump sum payment based upon hardship,
and the Committee, in its sole discretion, may approve such request.

5.6       Other Termination of Employment. If a Participant terminates his or
her employment with the Employer before Retirement for a reason other than total
and permanent disability or death, the amounts credited to such Participant’s
Grandfathered Plan Account shall be paid to the Participant in a lump sum no
less than sixty days and no more than one year after the Participant’s date of
termination of employment. For purposes of this Section, transfers of employment
between and among the Company and any of its Affiliates shall not be considered
a termination of employment.

5.7       Payment of Benefits. To the extent the Trust Fund, if any, has
sufficient assets, the Trustee shall pay benefits to Participants or their
beneficiaries, except to the extent the Employer pays the benefits directly and
provides adequate evidence of such payment to the Trustee. To the extent the
Trustee does not or cannot pay benefits out of the Trust Fund, the benefits
shall be paid by the Employer. Any benefit payments made to a Participant or for
his or her benefit pursuant to any provision of the Grandfathered Plan shall be
debited to such Participant’s Grandfathered Plan Account. All benefit payments
shall be made in cash to the fullest extent practicable.

5.8       No Acceleration of Bonus or Long-Term Incentive Compensation. The time
of payment of any Bonus Compensation or Long-Term Incentive Compensation that
the Participant has elected to defer but that has not yet been credited to the
Participant’s Grandfathered Plan Account because it is not yet payable without
regard to the deferral shall not be accelerated as a result of the provisions of
this Article. If, pursuant to the provisions of this Article, payment of such
Bonus Compensation or Long-Term Incentive Compensation would no longer be
deferred at the time it becomes payable, such Bonus Compensation or Long-Term
Incentive Compensation shall be paid to the Participant within 90 days of the
date it would have been payable had the Participant not made a deferral
election.

 

 

23

 



 

 